ORDER
I FIND THAT Chester County Chief Magistrate Dianne H. Moore retired on February 28, 2015, requiring the interim appointment of a Chief Magistrate in that county. Therefore, pursuant to the provisions of Section 4, Article V, South Carolina Constitution,
IT IS ORDERED that Judge Yale Zamore be designated as Interim Chief Judge for Administrative Purposes of the Summary Courts for Chester County and his authority shall include, but not be limited to, the administrative purposes and acts set forth in my Order dated December 22, 2014, designating Chief Judges statewide.
The authority conferred on the Interim Chief Judge for Administrative Purposes of the Summary Courts for Chester County by this Order shall become effective immediately and shall continue through June 30, 2015, unless changed or revoked by Order of the Chief Justice.
/s/Jean H. Toal, C.J.
FOR THE COURT